DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Byung Kwak (69,316) on 9/13/21.
The application has been amended as follows: 

In claim 11, line 11, insert  --.--  at the end of the line after the word “EVSE” so that the claim ends with a period.
In claim 16, line 11, delete the word  --nodule--  and replace it with the word  --module--.


Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 9-10) in the Applicant Arguments/Remarks Made in an Amendment filed 8/16/21, the Allowable Subject Matter section in the prior office action filed 4/15/21, the Advisory Action filed 7/15/21, the prior Notice of Allowance filed 9/9/21, the examiner’s amendment noted above which corrects a typographical error, and the claim language below.
Claim 1 recites a method for charging an electric vehicle, the method comprising: (a) a step of determining, by a vehicle-side controller, whether to exchange cooling fluid between the electric vehicle and an electric vehicle service equipment (EVSE), when a charge port of the electric vehicle and a connector of the electric vehicle service equipment are connected together, wherein the charge port is connected to a first cooling line in the electric vehicle and the connector is connected to a second cooling line in the EVSE, and wherein the first cooling line is fluidically connected to at least one of an electronic part or a battery module directly to form a closed loop with the at least one of the electronic part or the battery module; (b) a step of providing, by the vehicle-side controller, a signal which requests an exchange of the cooling fluid to a charger-side controller of the EVSE after determining to exchange the cooling fluid; and (c) a step of controlling, by the vehicle-side controller, the first cooling line of the electric vehicle through which cooling fluid in the first cooling line of the electric vehicle circulates, to flow the cooling fluid of the electric vehicle into the second cooling line of the electric vehicle service equipment through the charge port, wherein the step (a) includes: a step of performing, by the vehicle-side controller, charge control to charge a battery of the electric vehicle with electric power supplied from the electric vehicle service equipment; and a step of determining, by the vehicle-side controller, whether to exchange the cooling fluid between the electric 
Claim 16 recites a battery charging system for an electric vehicle, the battery charging system comprising: a vehicle-side controller having: at least one processor; and a memory connected to the at least one processor and configured to store a plurality of instructions; a first cooling line connected to the vehicle-side controller and having cooling fluid circulating therethrough to cool a battery of the electric vehicle, wherein the first cooling line is fluidically connected to at least one of an electronic part or a battery module directly to form a closed loop with the at least one of the electronic part or the battery module, wherein the battery module includes the battery wherein the at least one processor is configured to: determine whether to exchange the cooling fluid between the electric vehicle and an electric vehicle service equipment, when a charge port of the electric vehicle connected to the first cooling line and a connector of the electric vehicle service equipment connected to a second cooling line are connected together; provide a signal which requests an exchange of the cooling fluid to a charger-side controller of the electric vehicle service equipment after determining to exchange 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/EDWARD TSO/             Primary Examiner, Art Unit 2859